         Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 1 of 11



         AFFIDAVIT OF SPECIAL AGENT SARAH L. WHEELDON IN SUPPORT OF
                       AN APPLICATION FOR A COMPLAINT

I, Sarah L. Wheeldon, state:

                         INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since February 13, 2011. During my career, I have conducted numerous

investigations into international terrorism, white collar crime, and child pornography. I am

currently assigned to the Lowell Resident Agency out of the Boston Division of the FBI, in which

I investigate white collar crimes, domestic terrorism and crimes against children. I have received

extensive training in the area of federal criminal and constitutional law and evidence collection. I

am a graduate of Rocky Mountain College, where I received my Bachelor of Science in

psychology, and Montana State University, where I received my master’s degree in psychology.

Prior to my current employment, I was a Licensed Clinical Professional Counselor.

        2.     This affidavit is being submitted in support of an application for a criminal

complaint charging LUZ PAULINO and JACKELINE PENA-AQUINO with bank fraud, in

violation of Title 18, United States Code, Section 1344, and aggravated identity theft, in violation

of Title 18, United States Code, Section 1028A.

        3.     As set forth below, there is probable cause to believe that, from in or about at least

January 2020 through the present, LUZ PAULINO, JACKELINE PENA-AQUINO and others

participated in a scheme to use the personal identifying information of third parties, without their

consent, to negotiate and cash fraudulently obtained tax Refund Anticipation Loan checks issued

by a federally insured financial institution.

        4.     The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.
        Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 2 of 11




This affidavit is intended to show merely that there is sufficient probable cause for the requested

arrest warrants and does not set forth all of my knowledge about this matter.

               PROBABLE CAUSE THAT CRIMES WERE COMMITTED

        5.     According to the records of the Massachusetts Secretary of the Commonwealth,

PAULINO is the registered agent of Agape Financial Services (Agape), a Limited Liability

Company that provides income tax and notary public services. The address listed for Agape on

the certificate of organization is 604 Central Street, Lowell, Massachusetts. Until on or about

February 6, 2020, however, PAULINO listed her address as the company’s resident agent as 186

E. Haverhill Street, Lawrence, Massachusetts. She then changed her address to 600 Prospect

Street, Methuen, Massachusetts. Between the years 2017 and 2020, Agape filed approximately

762 income tax returns for purported clients.

        6.     In 2010, PAULINO and Agape were the subject of a previous investigation by the

criminal investigation unit of the Internal Revenue Service (“IRS”). That investigation identified

approximately 242 federal income tax returns filed by Agape for the 2009 calendar year. Six

individuals for whom Agape filed returns stated that they had never lived or worked in the

Commonwealth of Massachusetts, even though the returns submitted in their names (some for

multiple years) indicated that they did. The tax refunds for these individuals were deposited into

business bank accounts controlled by PAULINO, who transferred the refunds to other bank

accounts from which she made cash withdrawals. PAULINO was not criminally charged as a

result of the IRS investigation, but the IRS revoked her Electronic Filing Identification Number

(“EFIN”), which precludes her from submitting tax returns to the government electronically.

        7.     This investigation into PAULINO was initiated in or about February 2020 in the

wake of a report filed with the police department in Lawrence, Massachusetts by the owner of

                                                2
        Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 3 of 11




Primos Liquors, a retail store in Lawrence. The business owner reported that an individual had

tried to cash a tax refund check at the store using what appeared to be a counterfeit Massachusetts

driver’s license in the name of Gustavo Vargas Matos. The refund check, in the amount of

$2,873.00, had been issued by EPS Financial, a division of MetaBank, N.A., which is a financial

institution within the meaning of 18 U.S.C. § 20.

        8.     The store owner reported that a clerk realized that the individual seeking to cash

the refund check appeared to be the same individual who had previously cashed an EPS Financial

tax refund advance check at the store under a different name. The store owner reviewed his files

and video surveillance and determined that the same individual had cashed another EPS income

tax advance refund check several days earlier, on or about January 31, 2020, in the name of Jose

Vasquez Aponte, for $2,355.00.

        9.     The store owner notified Lawrence police, who came to Primos Liquors and

interviewed the individual purporting to be Matos, who told them that his actual name was Welliny

Salvador Pena. Pena told the Lawrence police that he was provided the checks and identification

documents by a woman he referred to as “Margarita,” who was located at 186 East Haverhill Street,

in Lawrence, who asked him in or about November 2019 to help “do taxes”.

        10.    As noted above, the East Haverhill Street address identified by Pena was the

address listed for PAULINO as the registered agent for Agape during that time period. Pena also

provided a telephone number for Margarita as 978-890-0279. In a subsequent call with the FBI,

PAULINO provided telephone number 978-590-0279 for herself. The phone number PAULINO

provided was one digit off from the number provided by Pena.

        11.    The owner of the liquor store also provided the Lawrence police with information

concerning three other people who cashed EPS tax refund advance checks at his store using

                                                3
        Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 4 of 11




potentially fraudulent means of identification. The Lawrence police reviewed the copies of the

photo identifications provided by the three individuals that had been retained by Primos Liquors

and the store’s surveillance video of the three individuals who had cashed the checks. The

Lawrence police matched these materials and the car registrations from the video footage at Primos

Liquors to Registry of Motor Vehicles records to identify the three individuals as PAULINO,

PENA-AQUINO, and Miriam Paulino-DeCheco. According to the Lawrence police investigation,

the person identified as PENA-AQUINO cashed an EPS income tax refund advance check in the

amount of $4,787.00 on or about January 31, 2020, using a Massachusetts driver’s license in the

name of Karelis Rivera, and cashed an EPS tax refund advance check in the amount of $4,142.00

on or about February 1, 2020, using a Massachusetts driver’s license in the name of Joanelly

Candelario. Similarly, the person identified as PAULINO cashed an EPS tax refund advance

check for $3,803.00 on or about January 31, 2020 using a Massachusetts driver’s license in the

name of Stephanie Matos. And the person identified as Miriam Paulino-DeCheco cashed an EPS

tax refund advance check for $1,675.00 on or about January 30, 2020 using a Massachusetts

driver’s license in the name of Karina Ramos, as well as an EPS tax refund advance check for

$6,000 on January 31, 2020 using a Massachusetts driver’s license in the name of Natacha Aponte.

       12.     IRS records indicate that Agape submitted federal income tax returns for the 2019

calendar year for each of the individuals in whose names the tax refund checks listed above were

presented for cashing at Primos Liquors. Each of the returns listed either Radelkis Gomez or

Zunilda Mendez as the tax preparer and all were filed under the EFIN of Zunilda Mendez. Each

of the returns reported only a small amount of income on a Form W-2. The W-2 information

provided with each of the returns did not match the information in the W-2’s filed by employers




                                                4
         Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 5 of 11




for those individuals for the relevant tax years that is reflected in the IRS information return

database.

        13.        IRS records reflect that all of the returns were submitted from an IP address which,

according to Verizon records, was assigned to PAULINO at the East Haverhill Street address at

the time the returns were submitted. IRS records further reflect that the returns were prepared

using Drake Tax software. According to information provided by Drake Software, tax returns

prepared using their software are transmitted to the IRS through servers located in Franklin, North

Carolina.

        14.        On or about September 11, 2020, agents spoke with Radelkis Gomez. Gomez said

he was unaware that his name was being used as the preparer on any of the returns in question and

did not prepare any tax returns for Agape in 2019. Gomez told the agents that he obtained a

Preparer Tax Identification Number (“PTIN”) when he worked with PAULINO in or about 2017,

but that he had only worked with PAULINO for a few days and did not work for her in the current

tax filing year.

        15.        On or about September 11, 2020, agents also spoke with Zunilda Mendez. Mendez

told agents that she had worked for PAULINO as a secretary and had obtained a PTIN number at

PAULINO’s direction. She stated that the last time she worked for PAULINO was in 2019.

Mendez said that, during that year, she was told by a friend that the friend’s return listed Mendez

as the return preparer, even though PAULINO prepared it. She said that she was unaware at the

time that her name was being used as the preparer on any of the returns in question and did not

prepare any tax returns for Agape. Mendez said that, upon realizing that PAULINO was using her




                                                    5
        Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 6 of 11




name to file federal income tax returns with the IRS, she filed an identity theft affidavit with the

IRS and a police report with the Haverhill police.

       16.     I have confirmed that, on or about March 2019, Mendez filed an Identity Theft

Affidavit with the IRS, and that, in or about November 2019, Mendez filed a similar complaint

with the Haverhill, Massachusetts Police Department contending that funds were fraudulently

deposited and withdrawn from her bank account. According to the police report, Mendez

contended that PAULINO knew her bank account information from preparing her taxes and opined

to detectives that PAULINO and another accomplice were working together to defraud individuals

by filing IRS tax returns in their names without their consent.

       17.     Set forth below is more specific additional information as to several of the returns

upon which the tax refund advances were based.

                           Return Filed in the Name of Joanelly Candelario

       18.     On or about January 27, 2020, Agape submitted to the IRS a federal income tax

return in the name of Joanelly Candelario with the tax preparer listed as Radelkis Gomez. The

return generated a federal refund in the amount of $8,283 and requested that the IRS direct the

refund to a MetaBank account.

       19.     On or about February 1, 2020, MetaBank advanced an EPS Financial Check in the

amount of $4,142, which represented 50 percent of the expected refund. This check was cashed

as described above at Primos Liquors by an individual later identified as PENA-AQUINO.

       20.     The tax return indicated that Candelario:

               (a)    resided at 101 Garden Street in Lawrence, Massachusetts;




                                                 6
           Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 7 of 11




                (b)    earned $14,350 in wages from Simply Orthodontics, in Hopkinton,
                       Massachusetts;1 and

                (c)    had two dependents, a niece (Orielis Diaz Cruz) and a nephew (Edward
                       Diaz Cruz).

       21.      IRS records indicate that the income associated with the Form W-2 included with

the return submitted for Candelario did not match the Forms W-2 on file with the IRS for

Candelario.

       22.      On or about February 10, 2020, Joanelly Colon Candelario filed an Identity Theft

Affidavit with the IRS in which she stated that her federal tax return for the 2019 calendar year,

which she had attempted to file with Turbo Tax, had been rejected by the IRS on the basis that a

return had already been filed using her name and Social Security number.

       23.      On or about August 12, 2020, agents spoke with Candelario, who stated that,

contrary to the information on the tax return filed by Agape: in 2019, she lived in New York, not

Lawrence, Massachusetts; she did not work for Simply Orthodontics, but for two other entities

(which matched the Forms W-2 on file with the IRS); she has no nephews and has one niece, who

is not named Orielis; and she did not know Radelkis Gomez or PAULINO and did not engage

them or Agape to prepare her taxes.

                           Return filed in the name of Karelis Rivera

       24.      On or about January 27, 2020, Agape submitted to the IRS a federal income tax

return in the name of Karelis Rivera. The return generated a refund of $9,574 and directed that

the refund be sent to MetaBank.




       1
           The attached W2, however, reported wages for a Luiz Valentin.

                                                7
         Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 8 of 11




        25.   The source of income listed in the return filed by Agape for Rivera was a Form W-

2 in the amount of $20,136. The W-2 provided with the return had a different name than the name

on the tax return. IRS records show no Form W-2s on file for Rivera during the 2019 calendar

year.

                            Return filed in the name of Juan Rivas Baez

        26.   On or about January 22, 2020, Agape submitted to the IRS a federal income tax

return in the name of Juan Rivas Baez (Baez) with Radelkis Gomez listed as tax preparer.

        27.   The return generated a federal refund in the amount of $3,770 and directed that the

refund be sent to a MetaBank debit card registered in the name of Juan Rivas Baez. This refund

was declined not processed by MetaBank.

        28.   The return filed by Agape on behalf of Baez claimed that Baez:

              (a)     resided at 543 Essex Street in Lawrence, Massachusetts;

              (b)     earned $5,310 in wages from La Fruta Supermarket in Lawrence,
                      Massachusetts, as well as $4,920 by driving for Uber; and

              (c)     had one dependent, a grandchild named Kevin Lopez.

        29.   IRS records show that the income listed in the Form W-2 included with the return

for Baez submitted by Agape did not match the actual Forms W-2 on file with the IRS for Baez.

        30.   On or about August 12, 2020, agents spoke with Baez who stated that, contrary to

the information on the tax return filed by Agape: he lived in Puerto Rico and has never been to

Massachusetts; he works for the Department of Corrections in Puerto Rico (which matches the W-

2 on file with the IRS), and has never worked for La Fruta Supermarket or UBER; he does not

have any grandchildren; and he did not know Radelkis Gomez or PAULINO and did not engage

them or Agape to prepare his taxes.


                                               8
           Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 9 of 11



                            Return Filed in the Name of Stephanie Torres

          31.   On or about January 27, 2020, Agape submitted to the IRS a federal income tax

return in the name of Stephanie Torres with the preparer listed as Zunilda Mendez. The return

generated a federal refund of $8,292 and directed that the refund be sent to MetaBank. On or about

February 29, 2020 an EPS Financial Check in the amount of $4,146, which represented 50 percent

of the expected refund, was advanced by MetaBank and cashed at a check cashing business located

in Lowell, Massachusetts.

          32.   The return filed by Agape on behalf of Torres claimed that Torres:

                (a)    resided at 12 Hall Street, Methuen, Massachusetts;

                (b)    earned $15,282 in wages from Lawrence Staffing Services; and

                (c)    had two dependents a daughter (Tanielys Alvarado) and a stepchild
                       (Kaitlyn Vega).

          33.   IRS records show that the income claimed in the Form W-2 for Torres included

with the return submitted by Agape did not match the actual Forms W-2 on file with the IRS for

Torres.

          34.   On or about March 10, 2020, Torres filed an Identity Theft Affidavit with the IRS

in which she reported that after speaking with the IRS about her refund, she was advised that

another tax return had been filed in her name.

          35.   On or about July 16, 2020, agents spoke with Torres who stated that, contrary to

the information on the tax return filed by Agape: she has lived in Dorchester, MA for seven

years and has never lived in Methuen; she never worked for Lawrence Staffing Services and, in

2019, worked for a supermarket chain (which matched the information on file with the IRS); the

names of her children, as reported on the return submitted by Agape, were wrong; and she never

hired PAULINO, Mendez or Agape to do her taxes.
                                                 9
          Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 10 of 11




                       Return filed in the name of Sherangely Gonzales Febres

          36.   On or about February 10, 2020 Agape submitted to the IRS a federal income tax

return in the name of Sherangely Gonzales Febres with the tax preparer listed as PENA-AQUINO.

According to IRS records, PENA-AQUINO was granted a Preparer Tax Identification Number by

the IRS in January 2020.

          37.   According to IRS records, the return was also filed from IP address 100.0.39.22,

which Verizon records indicate was assigned to PAULINO at the East Haverhill Street, address at

the time the return was submitted.

          38.   The tax return submitted by Agape for Febres reported that Febres:

                (a)    resided at 15 Margin Street, Lawrence, Massachusetts;

                (b)    earned wages of $19,680 from Cedars Mediterranean; and

                (c)    had two dependents a sister (Abnerys Ralat) and a brother (Kendrick
                       Morales).

          39.   The return generated a federal refund of $10,286 and directed that the refund be

sent to MetaBank. Metabank records demonstrate that on or about February 10, 2020 an EPS

Financial check in the amount of $500 was purportedly signed by Gonzalez Febres and endorsed

over to PAULINO.

          40.   IRS records reflect that the income associated with the Form W-2 included with the

Agape return for Febres does not match the actual Forms W-2 on file with the IRS for Gonzalez

Febres.

          41.   On or about July 24, 2020, Gonzalez Febres filed an Identity Theft Affidavit with

the IRS in which she stated that another person had filed taxes in her name.

          42.   On or about November 9, 2020, agents spoke with Gonzalez Febres who stated that,

contrary to the information on the tax return filed by Agape, she lives in Pennsylvania and has no
                                                10
        Case 1:20-mj-01441-DLC Document 1-2 Filed 12/14/20 Page 11 of 11




ties to the state of Massachusetts; she does not have siblings with the names listed on the tax

return prepared by Agape; and in 2019, she was not employed by Cedars Mediterranean, but by

two other entities.

                                         CONCLUSION

       43.     Based on the information set forth above, I have probable cause to believe that from

in or about at least January 2020 through the present, LUZ PAULINO and JACKELINE PENA-

AQUINO, committed bank fraud, in violation of Title 18, United States Code, Section 1344, and

aggravated identity theft, in violation of Title 18, United States Code, Section 1028A.

       Sworn to under the pains and penalties of perjury,



                                                                                                 s
                                             Sarah L. Wheeldon
                                             Special Agent, FBI



Sworn to by telephone in accordance with Fed. R. Crim. P. 4.1 this the    day of December 2020



__________________________________________
Hon. Donald L. Cabell
United States Magistrate Judge




                                                11
